DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 1, 2, 5, and 12-15 stand rejected under Section 102.  Claims 1-3, 5, and 11-19 stand rejected under Section 103.  Claims 5, 15, 16, 18, and 19 stand rejected under Section 112(b).  Claims 2-11, 15, 16, and 18-20 stand objected to for informalities.  The drawings, specification, and abstract stand objected to.  Claims 4, 6-10, and 20 stand objected to for depending from a rejected base claim, but have been indicated as having allowable subject matter if placed in independent form.
Applicants amended claims 1, 5, 6, 8, 11, and 14-16, canceled claims 2-4, and added new claim 21.  Applicants provided amendments to the specification and abstract.  Applicants argue that the application is in condition for allowance.
Turning first to the drawing objections: The drawings stand objected to for not showing the claimed subject matter of claims 5 and 15.  Applicants have directed the Office’s attention to their Figure 7.  Applicants’ points are well taken, and this objection is withdrawn.  However, claim 16 claims the specifics of light emitting unit, which is not shown in the drawings.  Because this is missing from the drawings, the drawings are objected to.  The Office notes that this information is important to be shown in the drawings because the examiners will use the drawings as a part of prior art searches.

Abstract objections: Applicants’ amendments are noted, but the abstract as written does not quite describe the invention.  The objection is maintained.  
Claim objections: Applicants’ amendments address the previously noted objections and are accepted and entered.  No new matter has been added.  The previously noted objections are withdrawn.  However, by providing antecedent basis for the plurality of grooves in claims 1 and 14, the additional “a plurality of grooves” in claims 5 and 15 should be changed back to their original language.  This is noted below.
Section 112(b) rejections: Applicants’ amendments address the previously noted Section 112(b) rejections and are accepted and entered.  No new matter has been added.  The previously noted Section 112(b) rejections are withdrawn.
Section 102 and Section 103 rejections: Applicants have placed allowable subject matter in claims 1 and 14, and have placed allowable subject matter in independent form in new claim 21.  These amendments overcome the previously noted Section 102 and Section 103 rejections.  These rejections are withdrawn.
Updated searches yielded no further prior art that anticipates or renders obvious the claims, or that could be used with the previously cited prior art to render obvious the claims.  For these reasons, claims 1, 6-14, 17, 20, and 21 are allowed, and claims 5 and 15, 16, 18, and 19 would be allowable once the informalities were addressed.  
Ex Parte Quayle
This application is in condition for allowance except for the following formal matters: 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the organic light emitting functional layer and the second pixel electrode of claim 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

A display substrate and a manufacturing method thereof, and a display device, are disclosed.  The display substrate includes a base substrate and a thin film transistor (TFT) array, including a plurality of TFTs.  A first electrode in each TFT includes a first portion and a second portion, a height of the second portion being greater than a height of the first portion in a direction perpendicular to the base substrate, wherein the first portion forms a groove with respect to the second portion and a wall of the groove comprises the second portion of the first electrode of a thin film transistor adjacent to the TFT.  A bottom of the groove is the first pixel electrode of a light emitting element, wherein an organic light emitting functional layer is deposited in the groove on the first pixel electrode, and the second pixel electrode on the organic light emitting functional layer.


Claim Objections
Claims 5 and 15, 16, 18, and 19 are objected to because of the following informalities: 
Claim 5, line 5: Change “a plurality of grooves” back to “the plurality of grooves”.  The plurality of grooves has now been defined in claim 1, line 15.
Claim 15, line 5: Change “a plurality of grooves” back to “the plurality of grooves”.  The plurality of grooves has now been defined in claim 14, line 15.
Claims 16, 18, and 19 are objected to for depending from objected-to base claim 15.
Appropriate correction is required.

Allowable Subject Matter
Claims 1, 6-14, 17, 20, and 21 are allowed.
Claims 5 and 15, 16, 18, and 19 are objected to for informalities, but would be allowable if the informalities were addressed.
The following is a statement of reasons for the indication of allowable subject matter:  
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose “wherein the wall of the groove further comprises the second portion of the first electrode of a thin film transistor adjacent to the thin film transistor”, in combination with the remaining limitations of the claim.
With regard to claims 5-13 and 20: The claims have been found allowable due to their dependency from claim 1 above.
With regard to claim 14: The claim has been found allowable because the prior art of record does not disclose “wherein the wall of the groove further comprises the second portion of the first electrode of a thin film transistor adjacent to the thin film transistor”, in combination with the remaining limitations of the claim.
With regard to claims 15-19: The claims have been found allowable due to their dependency from claim 14 above.
With regard to claim 21: The claim has been found allowable because the prior art of record does not disclose “wherein the thin film transistor further comprises: an active layer on a side of the second electrode away from the base substrate, the active layer being in contact with the second electrode, the first insulation pattern and the .

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Victoria K. Hall/Primary Examiner, Art Unit 2897